UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7919


LACY JERVAY TATE,

                  Plaintiff - Appellant,

             v.

JOHNATHON A. HART; DEBRORAH CROWDER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:06-ct-03067-H)


Submitted:    October 24, 2008             Decided:   November 13, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Jervay Tate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lacy Jervay Tate appeals the district court’s order

dismissing without prejudice his civil action under 42 U.S.C.

§ 1983 (2000).   The district court ruled that the civil action

had not accrued because Tate did not allege or prove that the

criminal proceedings had terminated in his favor, citing Heck v.

Humphrey, 512 U.S. 477 (1994), and Brooks v. City of Winston-

Salem, N.C., 85 F.3d 178 (4th Cir. 1996).             In his informal

brief, Tate fails to address this dispositive issue.          Therefore,

Tate has waived appellate review of that issue.        See 4th Cir. R.

34(b) (limiting review to issues raised in the informal brief);

see also Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999) (finding failure to raise issue in opening brief

constituted abandonment of that issue).        Accordingly, we affirm

the order of the district court.        See Tate v. Hart, No. 5:06-ct-

03067-H   (E.D.N.C.   Oct.   10,   2006).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    2